Marshall, J.
At the outset the question of jurisdiction to entertain this appeal is presented. Sec. 1, ch. 215, Laws, of 1895, provides that “ no appeal shall hereafter be taken to the supreme court in any case, from any judgment, when the amount involved, exclusive of costs, is less than $100, unless the judge of the court in which said judgment was *150rendered shall certify that the case, necessarily, involves the decision of some question or point of law of such doubt and difficulty as to require a decision of the same by the supreme court; . . . and in all such cases the question,' or questions, so certified, shall be briefly and clearly stated by the judge; and on the appeal no other question shall be considered or decided.”
It is clearly the legislative intent that the trial judge, in case of an appeal under this act, shall clearly state each question, so that the appellate court may understand it without reference to the record; that, in stating each proposition of law upon which a decision is desired, a clear and brief statement of all the facts in the case should be made, upon which such question depends, so that the court will not have to go outside of such statement at all in order to determine the real point involved; and that a failure so to do constitutes a jurisdictional defect. Such is the well-settled practice where similar laws have existed for a considerable length of time, as is clearly shown by the numerous cases cited in respondent’s brief. Hawkeye Ins. Co. v. Lewis, 63 Iowa, 514; White v. Beatty, 64 Iowa, 331; Meeker v. C., M. & St. P. R. Co. 64 Iowa, 641; Jennings v. Bacon, 84 Iowa, 403; Ellis v. Keokuk Co. (Iowa), 62 N. W. Rep. 660; Jewell v. Knight, 123 U. S. 426. As very properly said by Mr. Justice Beck, in White v. Beatty, supra: “ One of the very objects of the statute would be defeated should we be required to find the facts upon which the questions of law depend. The certificate of the judge should explicitly and fully state the questions or facts involved, so that no reference need be made to the abstract, or to any part of it, in order to determine the particular point the court is asked to decide.” So, in Jewell v. Knight, supra, Mr. Justice Beadlet said, in effect, the questions certified must be distinct propositions of law, not involving any conclusion or judgment upon the weight or effectiveness of testimony or facts *151deduced in the case; and in Jennings v. Bacon, supra, Mr. Justiee GiveN said: “ The questions involved in the certificate must be decided upon what is shown in the certificate.”
It follows from the foregoing that the certificate required by ch. 215 should show the ultimate facts on which the particular questions of law are raised in respect to which the decision of this court is desired. Without such certificate this court cannot obtain jurisdiction to entertain the appeal. No bill of exceptions is required. .The court can only look into the statement of facts contained in the questions as certified by the trial judge.
Obviously, the law has not been complied with. The certificate splits up the case into propositions of mixed law and fact, and presents it in such a way as to require an examination of the whole record, in violation of the settled'practice under similar laws, and the clear legislative intent.
By the Court.— The appeal is dismissed.